Exhibit 10.11
 
Promissory Note

   
$300,000.00
    May 11, 2010



FOR VALUE RECEIVED, the undersigned promise to pay to the order of Donald M.
Williams (hereinafter, together with any holder hereof, referred to as
"Holder"), at the office of Holder at [REDACTED] or at such other place as the
Holder may from time to time designate in writing, the principal sum of THREE
HUNDRED  THOUSAND AND NO/100 ($300,000.00), or so much thereof as may be
outstanding from time to time, together with interest thereon, on so much
thereof as is from time to time outstanding and unpaid, at various rates of
interest as hereinafter set forth, in lawful money of the United States of
America, which shall at the time of payment be legal tender in payment of all
debts and dues, public and private, such principal and interest to be paid as
hereinafter provided, to-wit:


As the following terms are used in this Note, the following definitions shall
apply:


“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which Lender is closed.


“Interest Rate” from the date of funding until the Maturity Date shall mean a
rate per annum equal to 10%.  In no event shall the Interest Rate, as adjusted,
exceed the maximum rate of interest allowed by applicable law.


“Maturity Date” May 31, 2011 unless accelerated due to an uncured default.  The
Maturity Date may be extended for a period of six (6) months provided the
undersigned is not in default by payment of a $10,000.00 on or before the
original Maturity Date.
 
Fifty Thousand Dollars ($50,000.00) of the loan shall be funded on or before May
14, 2010 for working capital or general corporate purposes.  The balance of the
loan may be drawn down only in connection with a bona fide acquisition made by
the undersigned at arms-length terms and not to complete a refinance or to
provide working capital.  The undersigned shall give Holder 5 business days
notice to fund a closing of an acquisition.
 
Interest shall accrue on the principal amount outstanding hereunder at the per
annum rate which is the Interest Rate, as may be in effect from
time-to-time.  Such interest shall be calculated on the basis of the number of
days elapsed over a 360-day year through the date immediately proceeding the
payment date.
 
Interest payments shall be payable quarterly, beginning the first (1st) day of
August, 2010, and continuing on the first day of each successive month with a
final payment of all remaining principal, accrued interest and such other fees
and charges as may be duly owed to Holder on the Maturity Date unless extended
or sooner due and owing upon acceleration of this Note following the occurrence
of an Event of Default as that term is defined herein.  Time is of the essence
in making payments under this Promissory Note.
 
Undersigned shall pay to the Holder a late charge of Five percent (5.0%) of any
payment not received by the Holder within five (5) days after the payment is
due.
 
If from any circumstances whatsoever, fulfillment of any provision of this
Promissory Note or of any other instrument evidencing or securing the
indebtedness evidenced hereby, at the time performance of such provision shall
be due, shall involve transcending the limit of validity presently prescribed by
any applicable usury statute or any other applicable law, with regard to the
obligations of like character and amount, then, ipso facto, the obligations to
be fulfilled shall be reduced to their limit of such validity, so that in no
event shall any exaction be possible under this Note or under any other
instrument evidencing or securing the indebtedness evidenced hereby, that is in
excess of the current limit of such validity, but such obligation shall be
fulfilled to the limit of such validity.

 
 

--------------------------------------------------------------------------------

 
It is hereby expressly agreed that should any default be made in the payment of
principal, interest or late charges as stipulated above, or should any default
be made in the performance of any of the covenants or conditions contained in
the Promissory Note, then, and in any such event, the principal indebtedness
evidenced hereby, and any other sums advanced hereunder, together with all
unpaid interest accrued thereon, shall, at the option of Holder and without
notice to undersigned, except as otherwise hereinafter provided, at once become
due and payable and may be collected forthwith, regardless of the stipulated
date of maturity.  Interest shall accrue on the outstanding principal balance of
this Note from the Maturity Date or any default hereunder and for so long as
such default continues, regardless of whether or not there has been an
acceleration of the indebtedness evidenced hereby as set forth herein, at the
rate equal to eighteen percent (18.0%) per annum.  All such Interest shall be
paid at the time of and as a condition precedent to the curing of any such
default should Holder, at its sole option, allow such default to be cured.  In
the event this Note, or any part thereof, is collected by or through an
attorney-at-law, undersigned agrees to pay all costs of collection including,
but not limited to, reasonable attorneys fees actually incurred by Holder.


Notwithstanding the foregoing or anything else herein, should the undersigned be
in default of any covenant, agreement, or condition contained herein, Holder
shall give the undersigned written notice of such default and the undersigned
shall be given five (5) calendar days thereafter in which to cure same as to
payments of principal and/or interest required hereunder, and thirty (30) days
in which to cure any other event of default, and at the end of such cure period,
if no cure has been effected, all indebtedness owed hereunder, including the
whole principal balance, together with all accrued but unpaid interest thereon,
at the option of Holder, shall become due and payable without further
notice.  Failure to accelerate the outstanding balance to immediate maturity on
any one occasion shall not constitute a waiver of the right to exercise the same
at any other time as to any subsequent event of default.


Presentation for payment, demand, protest and notice of demand, protest and
non-payment and all other notices are hereby waived by undersigned, except as
otherwise herein provided.  No failure to accelerate the debt evidenced hereby
by reason of default hereunder, acceptance of a past due installment, or
indulgences granted from time to time shall be construed (i) as a novation of
this Note or as a reinstatement of the indebtedness evidenced hereby or as a
waiver of such right of acceleration or of the right of Holder thereafter to
insist upon strict compliance with the terms of this Note, or (ii) to prevent
the exercise of such right of acceleration or any other right granted hereunder
or by the laws of the State of Virginia; and undersigned hereby expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.  No extension of the time for the payment of this Note or
any installment due hereunder, made by agreement with any person now or
hereafter liable for the payment of this Note shall operate to release,
discharge, modify, change or affect the original liability of undersigned under
this Note, either in whole or in part unless Holder agrees otherwise in
writing.  This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.
 
Undersigned hereby waives and renounces for itself, its heirs, successors and
assigns, all rights to the benefits of any statute of limitations and any
moratorium, reinstatement, marshaling, forbearance, valuation, stay, extension,
redemption, appraisement, and exemption now provided, or which may hereafter be
provided by the Constitution and laws of the United States of America and of any
state thereof, both as to itself and in and to all of its property, real and
personal, against the enforcement and collection of the obligation evidenced by
this Note.

 
 

--------------------------------------------------------------------------------

 
           This Note is intended as a contract under and shall be construed and
enforceable in accordance with the laws of the State of Virginia.


           Undersigned reserves the right and privilege of prepaying all, or any
part, of the indebtedness represented by this Note, prior to maturity, without
penalty or additional charge of any kind or nature.


           Any notice required or permitted to be given by the undersigned or
Holder under this Note shall be given in writing at the address listed
below.  Either the undersigned or Holder, or both, may change its addresses for
notice purposes by notice to the other party.


           As used herein, the terms “undersigned” and “Holder” shall be deemed
to include their respective heirs, successors, legal representatives and
assigns, whether by voluntary action of the parties or by operation of law.  In
the event that more than one person, firm, or entity is the undersigned
hereunder, then all references to undersigned shall be deemed to refer equally
to each of said persons, firms, or entities, all of whom shall be joint and
severally liable for all of the obligations of undersigned hereunder.


           IN WITNESS WHEREOF, undersigned have caused this Promissory Note to
be executed on the date first above written.



 
MedCAREERS GROUP, INC.
 
           
By: /s/ Robert Bryan Crutchfield
 
Name: Robert Bryan Crutchfield
 
Title: CEO
         
Address for Notice and Service of Process:
MedCAREERS GROUP, INC.
Five Concourse Parkway Suite 2925
Atlanta, GA  30328
Attn:  J. Dean







 
 
 

--------------------------------------------------------------------------------

 